                                           Representing Management Exclusively in Workplace Law and Related Litigation
                                         Jackson Lewis P.C.    ALBANY, NY             DETROIT, MI        MILWAUKEE, WI         RALEIGH, NC
                                                               ALBUQUERQUE, NM        GRAND RAPIDS, MI   MINNEAPOLIS, MN       RAPID CITY, SD
                                        44 South Broadway
                                                               ATLANTA, GA            GREENVILLE, SC     MONMOUTH COUNTY, NJ   RICHMOND, VA
                                                 14th Floor    AUSTIN, TX             HARTFORD, CT       NEW ORLEANS, LA       SACRAMENTO, CA
                                     White Plains NY 10601     BALTIMORE, MD          HONOLULU, HI       NEW YORK, NY          SALT LAKE CITY, UT
                                          Tel 914 872-8060     BERKELEY HEIGHTS, NJ   HOUSTON, TX        NORFOLK, VA           SAN DIEGO, CA
                                                               BIRMINGHAM, AL         INDIANAPOLIS, IN   OMAHA, NE             SAN FRANCISCO, CA
                                         Fax 914 946-1216
                                                               BOSTON, MA             JACKSONVILLE, FL   ORANGE COUNTY, CA     SAN JUAN, PR
                                     www.jacksonlewis.com      CHARLOTTE, NC          KANSAS CITY REGION ORLANDO, FL           SEATTLE, WA
                                                               CHICAGO, IL            LAS VEGAS, NV      PHILADELPHIA, PA      SILICON VALLEY, CA
                                                               CINCINNATI, OH         LONG ISLAND, NY    PHOENIX, AZ           ST. LOUIS, MO
                                                               CLEVELAND, OH          LOS ANGELES, CA    PITTSBURGH, PA        TAMPA, FL
                                                               DALLAS, TX             MADISON, WI        PORTLAND, OR          WASHINGTON DC REGION
                                                               DAYTON, OH             MEMPHIS, TN        PORTSMOUTH, NH        WHITE PLAINS, NY
                                                               DENVER, CO             MIAMI, FL          PROVIDENCE, RI




                                                              June 26, 2020



VIA ECF
Honorable Steven M. Gold
U.S. Magistrate Judge
United States District Court
 Eastern District of New York
225 Cadman Plaza East
Brooklyn, New York 11201

                                                Re:           Buchanan et al. v. Pay-O-Matic Check
                                                              Cashing Corp., et al.,
                                                              Case No. 18-CV-00885(FB)(SMG)

Dear Magistrate Judge Gold:

               We represent Defendants in the above-referenced matter. This letter is submitted
in response to Intervenor’s counsel’s letter dated June 25, 2020 (Doc. No. 126) requesting a
conference concerning Intervenor’s counsel’s request to interview putative class members.
Defendants respectfully submit Intervenor’s counsel’s request should be denied, Intervenor’s
counsel should not be permitted to solicit objections to the class settlement under the guise of
“investigating” the claims being settled, and Intervenor’s counsel should receive no further
extension to submit an opposition to the preliminary approval motion. Intervenor’s counsel did
not seek to confer regarding the request for a conference.

                 As explained in Defendants’ letter to Your Honor dated June 15, 2020 (Doc. No.
125), Intervenor’s counsel’s request is improper for a number of reasons. Additionally, the
purported basis for the request is disingenuous. Intervenor’s counsel claimed to require additional
time to prepare an opposition to the preliminary certification motion due to the one-week delay in
the receipt of voluminous pre-mediation discovery received via Plaintiffs’ counsel. (Doc. No.
124). Yet Intervenor’s counsel also has stated the pre-mediation discovery contains no information
relating to the claims, because the off-the-clock claim is not apparent from the company’s records.
(Doc. No. 122). Therefore, Intervenor’s counsel now seeks permission to interview class members
before he can oppose the preliminary approval motion, contrary to Intervenor’s prior position
regarding the nature of the materials sought.
                                                                         Honorable Steven M. Gold
                                                                        United States District Court
                                                                       Eastern District of New York
                                                                                       June 26, 2020
                                                                                              Page 2

                There is no evidence of off-the-clock work in the company’s records, because there
was no off-the-clock work. Regardless of Plaintiffs’ or Intervenor’s likely disagreement with that
fact, Defendants and Plaintiffs have reached an agreement compromising the claim and defenses
on the issue, as explained in the preliminary approval motion. Intervenor’s counsel’s should not
be allowed to engage in a dilatory fishing expedition in his search for some basis to oppose
preliminary settlement approval and to disrupt an otherwise orderly process for notifying the class
under the guise of belatedly stating a need to now “investigate” his client’s claims. Intervenor’s
counsel filed Intervenor’s complaint alleging, inter alia, off-the-clock work in November 2018.
Intervenor was joined in this matter in May 2019, was aware of settlement discussions in and prior
to July 2019, and since March 25, 2020 has been aware of Judge Block’s view that Plaintiffs’
counsel would represent the class for the purposes of a possible settlement, now reached. The time
for Intervenor’s investigation of her claims of alleged off-the-clock work has long passed, and that
investigation has no bearing on the merits of Plaintiffs’ and Defendants’ application for
preliminary approval, which will stand or fall on its own merits based on the standard attaching to
such application. Judge Block’s March 25, 2020 Memorandum and Order clarifies Plaintiffs’
counsel’s status. Intervenor’s counsel represents only Intervenor. Intervenor’s counsel has no
other role in this case at this point.

                Your Honor will be considering and making a recommendation regarding the
preliminary approval motion. Whether and on what basis Intervenor’s counsel may oppose the
motion should proceed on the timeline previously approved. Assuming preliminary approval is
recommended and ordered, Court-approved notice will be provided to the class. Class members
will have an opportunity to evaluate the notice and determine for themselves whether to exercise
their right to exclude themselves or to object. Intervenor’s counsel’s improperly timed,
improperly motivated and highly irregular proposed “interview” of class members, who are
already represented by Plaintiffs’ counsel, would do nothing but confuse class members, who as
of this moment have not received notice of the instant action and the underlying claims made on
their behalf by the named Plaintiffs. Plaintiffs’ counsel, on behalf of the class, has determined that
the settlement provides meaningful value to the class fully considering the claims, defenses, and
business circumstances. The Court will review that. Intervenor’s counsel should not be permitted
to supplant the proper course of the settlement process and throw into disarray proper notice to the
class by contacting class members to solicit objections to the settlement about which class
members have no knowledge. Upon preliminary approval, the Court should approve the
communication to the class regarding the proposed settlement and their respective rights moving
forward. At final approval, the Court can assess the class’ response.

               Finally, Intervenor’s counsel’s repeated requests to delay the preliminary approval
process should be seen for what they are -- a transparent and improper attempt to gain for itself the
opportunity to represent the class already represented by Plaintiffs’ counsel, an issue conclusively
decided by Judge Block in his March 25, 2020 Order.
                                                                     Honorable Steven M. Gold
                                                                    United States District Court
                                                                   Eastern District of New York
                                                                                   June 26, 2020
                                                                                          Page 3

               For the foregoing reasons, Defendants oppose Intervenor’s request for a conference
and respectfully request that Intervenor’s counsel’s prior request to interview class members be
denied.

                                                    Respectfully submitted,

                                                    JACKSON LEWIS P.C.




                                                    Jonathan M. Kozak

cc:    Counsel of Record (via ECF)
  Honorable Steven M. Gold
 United States District Court
Eastern District of New York
                June 26, 2020
                       Page 4
